PER CURIAM.
Dail Carpenter appeals the district court’s judgment in favor of plan administrator Continental Casualty Company on his claim for long-term disability benefits under 29 U.S.C. § 1001, et seq. (ERISA). Carpenter argues that (1) in evaluating Continental Casualty’s decision to deny Carpenter long-term disability benefits, the district court should have applied a de novo standard of review, instead of the more deferential arbitrary and capricious standard, and (2) under either standard, *994the district court erred in upholding Continental Casualty’s decision.
Oral argument, the parties’ briefs, and our study of both the appellate record and the applicable law convince us that the district court (1) correctly applied the arbitrary and capricious standard of review, Leeal v. Continental Casualty Co., 17 Fed. Appx. 341 (6th Cir.2001), and (2) properly concluded that Continental Casualty reasonably decided to deny Carpenter long-term disability benefits. We accordingly affirm the district court’s judgment for the reasons stated in that court’s decision and entry setting forth findings of fact and conclusions of law.